          Case 4:21-cr-00006 Document 4 Filed on 01/06/21 in TXSD Page 1 of
                                                                   United   1 Courts
                                                                          States
           Sealed                                                                 Southern District of Texas
Public and unofficial staff access                                                         FILED
     to this instrument are                                                          January 06, 2021
   prohibited by court order       UNITED STATES DISTRICT COURT
                                                                               Nathan Ochsner, Clerk of Court
                                    SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

    UNITED STATES OF AMERICA                            §
                                                        §
    v.                                                  §      CASE NO.           4:21cr06
                                                        §
    JOHN DOE 1 aka USER “`Mark”, et al                  §      UNDER SEAL



                                    NOTICE OF RELATED CASES

           COMES NOW the United States of America, and files this notice to inform the Court that

    the above-captioned indictment is related to: United States v. Charles McCreary, Jr, et al, 4:19-

    cr-719-S2, which is currently pending before the Honorable David Hittner, United States District

    Judge for the Southern District of Texas.



    Date: January 6, 2021




                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                                By:     s/ Kimberly Ann Leo
                                                        Kimberly Ann Leo
                                                        Assistant United States Attorney
                                                        1000 Louisiana Street, 24th Floor
                                                        Houston, Texas 77002
                                                        Tel.: (713) 567-9465




                                                   1
